Citation Nr: 0835452	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-22 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to his service-connected 
back disorder.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to his service-connected 
back disorder.

4.  Entitlement to service connection for hyperacusis, to 
include as secondary to his service-connected bilateral 
hearing loss.

5.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as nausea, vomiting, and acid reflux, to 
include as secondary to medications prescribed for his 
service-connected back disorder.

6.  Entitlement to service connection for vertigo, to include 
as secondary to his service-connected bilateral hearing loss.

7.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety and stress, to include as 
secondary to his service-connected bilateral hearing loss and 
back disorder.

8.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Boston, Massachusetts (RO).

With the exception of the issue of entitlement to service 
connection for a right knee disorder, for which an appeal was 
perfected separately in July 2005, a statement of the case 
with respect to the above-captioned issues was provided to 
the veteran in May 2007.  Although the veteran failed to 
timely perfect a substantive appeal, it appears that it was 
his intent to do so based on the evidence of record, to 
include his testimony before the Board in May 2008.  This is 
especially the case when considering that the issues were 
developed parallel to the one issue that was perfected and 
certified by the RO (the claim for service connection for a 
right knee disorder).  It appears that the veteran was under 
the impression that his July 2005 substantive appeal with 
respect to the right knee issue expressed his intent to 
appeal all issues, especially since he provided testimony on 
all issues during his May 2008 hearing before the undersigned 
Veterans Law Judge.  Accordingly, the Board concludes that an 
appeal has been perfected with respect to all of the above-
captioned issues, and may proceed with their adjudication.

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in May 2008; a transcript of the hearing is associated 
with the claims file.  During the hearing, the veteran 
submitted additional medical documentation concerning the 
issues on appeal, and signed and submitted a written waiver 
of RO jurisdiction with respect to same.  Accordingly, the 
Board may proceed to consider the evidence in its review 
without first remanding the appeal to the RO for Agency of 
Original Jurisdiction consideration.  Additionally, it was 
determined at this hearing that the record would be held open 
for 60 days so that the veteran and his representative could 
obtain and submit additional medical evidence in support of 
the veteran's claims on appeal.  During that period, two 
opinion letters from the veteran's physicians, as well as VA 
outpatient treatment records dated from January 2007 to May 
2008, were received and associated with the claims file.

The Board notes that the veteran in this case perfected an 
appeal with respect to the issue of entitlement to service 
connection for nausea, to include as secondary to medications 
prescribed for his service-connected back disorder.  However, 
the evidence of record, to include the veteran's testimony at 
his May 2008 hearing before the Board, reveals that the issue 
is more appropriately characterized as entitlement to service 
connection for a gastrointestinal disorder, claimed as 
nausea, vomiting, and acid reflux, to include as secondary to 
medications prescribed for the veteran's service-connected 
back disorder.  This is because although the veteran has 
always alleged the existence of multiple symptoms comprising 
a gastrointestinal disorder, and the evidence of record shows 
that the veteran experienced those symptoms, the RO only 
considered the more narrow issue of whether the veteran's use 
of medications prescribed for his service-connected back 
disorder had resulted in nausea.  Thus, in failing to 
consider all manifestations of said prescribed medications, 
the RO did not fully consider the broader issue.  
Accordingly, in order to satisfy due process, and to provide 
the veteran an opportunity to submit any additional evidence 
he feels is pertinent to the issue as now characterized, it 
must be remanded.  

The issues of entitlement to service connection for a 
gastrointestinal disorder, entitlement to service connection 
for a right knee disorder, and entitlement to service 
connection for a left knee disorder, are addressed in the 
Remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided therein, explained to him who 
was responsible for submitted such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  On May 20, 2008, during his hearing before the Board and 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran that he wished 
to withdraw his appeal with respect to the issue of 
entitlement to service connection for a headache disorder.

3.  The veteran's service treatment records show no evidence 
of hyperacusis, vertigo, or a psychiatric disorder.

4.  The record does not contain evidence of a current 
diagnosis of hyperacusis.

5.  The veteran is currently diagnosed with vertigo and a 
psychiatric disorder.

6.  The evidence of record does not relate the veteran's 
vertigo directly to his military service, or to his service-
connected bilateral hearing loss.

7.  The evidence of record does not relate the veteran's 
psychiatric disorder directly to his military service, or to 
his service-connected back disorder and/or bilateral hearing 
loss.  

8.  The veteran's bilateral hearing loss is manifested by 
Level I hearing acuity, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the issue of entitlement to 
service connection for a headache disorder have been met.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  Hyperacusis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2007).

3.  Vertigo was not incurred in or aggravated by military 
service, and is not proximately due to, or the result of, a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  A psychiatric disorder, claimed as anxiety and stress, 
was not incurred in or aggravated by military service, and is 
not proximately due to, or the result of, a service-connected 
disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

5.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations: VA's Duties to Notify and 
Assist

With respect to all of the veteran's claims for service 
connection and for an increased evaluation for bilateral 
hearing loss, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, letters dated in 
September 2003 (with respect to the veteran's claim for an 
increased evaluation for bilateral hearing loss) and June 
2005 (with respect to the other above-captioned issues) 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating by a letter dated 
in May 2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was afforded VA examinations in October 2003 and fee 
based examinations in October 2000, July 2005 and September 
2005.  38 C.F.R. § 3.159(c) (4).  Additionally, the veteran 
was notified at his hearing before the Board in May 2008 
about the holding in Vasquez-Flores v. Peake, and invited to 
discuss how he felt his hearing loss disability had worsened, 
and the impact it had on his daily life.  The veteran 
provided testimony at that time as to the impact of his 
bilateral hearing loss on his employment and daily life, and 
was notified by the undersigned Veterans Law Judge that he 
could submit additional information showing same.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

II.  Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

By a written statement submitted at the time of his May 2008 
hearing before the Board, the veteran has withdrawn his 
appeal with respect to the issue of entitlement to service 
connection for a headache disorder.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

III.  Service Connection Claims

With respect to all the service connection claims on appeal, 
the Board notes that service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In order to establish service connection for 
the veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

A.  Service Connection: Hyperacusis

The veteran asserts that he experiences hyperacusis, a 
condition defined as "exceptionally acute hearing, the 
hearing threshold being unusually low[; i]t may or may not be 
accompanied by pain."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 878 
(30th ed. 2003) (DORLAND'S).  He argues that this condition is 
related to his service-connected bilateral hearing loss.

1.  Evidence

During the July 2005 fee-based audiological examination, the 
examiner indicated that the veteran reacted with pain to 
louder sounds.  However, the fee-based examiner indicated 
that during the examination, the veteran acted very 
strangely, and coupled with the veteran's discomfort with the 
left headphone placement, and poor agreement between the 
puretone test results on the speech reception thresholds, the 
test results were not reliable, and that the veteran should 
be retested.  That retesting occurred during a September 2005 
fee-based examination; at that time, there was no evidence 
that the veteran reacted with pain to louder sounds or 
otherwise was hypersensitive to low hearing thresholds.

During his May 2008 hearing before the Board, the veteran 
indicated that his claim for hyperacusis was separate from 
his claim for service connection for vertigo, and his claim 
for increase for bilateral hearing loss.  He also stated that 
his hyperacusis was a side effect and/or a symptom of his 
service-connected vertigo.  

2.  Analysis: Merits of the Claim

As noted above, hyperacusis is a condition characterized by 
exceptionally acute hearing at low hearing thresholds, with 
or without resulting pain.  See DORLAND'S.  Although the July 
2005 fee-based examination report indicated that the veteran 
reacted with pain to louder sounds, it is noted that the 
results of this examination were not considered reliable by 
the examiner, and that examiner did not diagnose the veteran 
with hyperacusis.  More critically, there was no evidence of 
this low hearing threshold hypersensitivity during the 
September 2005 fee-based reexamination, or in any other 
hearing evaluations of record, and there is no evidence that 
reflects a finding or diagnosis of hyperacusis.  

As indicated in the holding in Hickson v. West, in order for 
a service connection claim to be substantiated, there must be 
medical evidence of a current disability.  In this case, no 
such evidence exists.  The veteran asserts that he 
experiences hyperacusis, and he is competent to report what 
he experiences.  However, it is well established that a 
layperson without medical training, such as the veteran, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities; thus, in this case, 
his assertions that he has hyperacusis are afforded little 
probative weight in light of the negative, objective medical 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  
Ultimately, as the criteria for service connection require 
evidence of a current disability, service connection for 
hyperacusis is not warranted.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).

B.  Service Connection: Vertigo

The veteran asserts that he experiences vertigo secondary to 
his service-connected bilateral hearing loss.  He stated 
during his May 2008 hearing that the vertigo began in 2000 
and primarily results in him being dizzy and feeling as if he 
is on a rollercoaster.

1.  Evidence

During the October 2003 VA examination, the veteran reported 
recurrent vertigo since 1998 (14 years subsequent to 
service), occurring once per week, and lasting between 2 
minutes and 30 minutes.  He reported that twice in the last 5 
years, he had collapsed from those symptoms.  He denied 
experiencing tinnitus, worsening hearing loss, or aural 
pressure or fullness at the time of these vertigo episodes.  
He was diagnosed with recurrent vertigo, and the examiner 
indicated that as vertigo can be of either peripheral 
vestibular otologic causes or central nervous system (CNS) 
etiology, it was likely that the veteran's vertigo was of CNS 
etiology due to the fact that he collapsed twice and 
experienced numbness in his extremities.  An MRI was ordered 
and conducted in November 2003, and in December 2003, the 
examiner confirmed that the November 2003 brain MRI showed no 
evidence of vestibular schwannoma; the overall appearance of 
the brain was unremarkable.  Thereafter, citing the lack of 
evidence of vestibular schwannoma, the examiner stated that 
he could only conclude that the vertigo was either the result 
of peripheral vestibular disease or CNS pathology, the 
etiology was unknown, even in the presence of a normal MRI.  

During December 2003 and January 2004 VA outpatient visits, 
the veteran indicated that during his vertigo episodes, he 
felt like he was on a rollercoaster.  A March 2004 MRI of the 
cervical spinal canal again showed no evidence of vestibular 
schwannoma, and no intracranial mass lesions were noted.  
During a February 2005 outpatient visit, the veteran 
experienced a vaso-vagal episode (fainting due to an external 
stimulus trigger).  During the veteran's May 2008 hearing 
before the Board, he stated that his vertigo began in 2000 
(16 years subsequent to service).  He reported that his 
symptoms included dizziness and a rollercoaster-type feeling.  
His medications included muscle relaxers, which the veteran 
stated were prescribed with the intention of alleviating his 
vertigo.

2.  Analysis: Merits of the Claim

The record does not reflect, nor does the veteran assert, 
that his vertigo is directly related to service.  Instead, 
the veteran argues that his vertigo is related to his 
service-connected bilateral hearing loss.  To that end, there 
is no evidence that relates the veteran's vertigo directly to 
his military service or to any incident therein.  
Additionally, at no time has the veteran asserted, nor does 
the record contain any evidence showing, that the veteran's 
vertigo is related to any other service-connected disorder 
besides his bilateral hearing loss.  Accordingly, service 
connection for vertigo on a direct basis, and on a secondary 
basis to a service-connected disorder other than bilateral 
hearing loss, is not warranted.

As the veteran is not a medical professional, objective 
medical evidence is required to substantiate his claim for 
service connection for vertigo, as secondary to his service-
connected bilateral hearing loss.  After careful 
consideration, the Board concludes that the evidence of 
record also does not support a grant of service connection 
for vertigo on a secondary basis to the veteran's bilateral 
hearing loss.  As noted above, the October 2003 VA examiner 
indicated that the veteran's vertigo could have been of 
either peripheral vestibular otologic causes or CNS etiology, 
but was more likely of CNS etiology due to the fact that the 
veteran collapsed twice and experienced numbness in his 
extremities.  Moreover, after obtaining the MRI results, the 
examiner stated in December 2003 that it still could not be 
determined whether the vertigo's etiology was of peripheral 
vestibular otologic causes or of CNS etiology.  However, it 
can be inferred from this conclusion that whichever etiology 
the veteran's vertigo has, no medical professional of record 
has related the veteran's vertigo to his service-connected 
bilateral hearing loss.  For this reason, service connection 
for vertigo on a secondary basis is not warranted.

Because the evidence does not show that the veteran's vertigo 
is, as he claims, related to his service-connected bilateral 
hearing loss, but is shown based on objective clinical 
testing to be of either peripheral vestibular otologic causes 
or of CNS etiology, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Service Connection: Psychiatric Disorder, Claimed As 
Anxiety and Stress

At his May 2008 hearing, the veteran stated that he began to 
experience anxiety in 2002, and that since that time he had 
been prescribed the anti-anxiety medication Lorazepam.  He 
asserted that his anxiety was the result of the pain from his 
service-connected back disorder and bilateral hearing loss.

1.  Evidence

An August 1980 service treatment record diagnosed the veteran 
with adjustment reaction to basic military training.  
However, there was no evidence of a diagnosed psychiatric 
disorder on service separation in May 1984.  Fifteen years 
subsequent to service, a June 1999 VA outpatient treatment 
record indicated that the veteran feared the stress of his 
night work assignment would disrupt his normal sleep pattern 
and worsen his back condition; he requested and was written a 
physician's statement prohibiting him from working that 
shift.  An April 2002 pre-surgical inventory indicated that 
the veteran was anxious about the right knee arthroscopy he 
would undergo later that day.  A February 2003 VA outpatient 
treatment record, recording an outpatient visit where the 
veteran received treatment for toe onychomycosis, revealed 
that during this routine visit, the veteran "became nervous, 
agitated, and quote 'claustrophobic' demanding people answer 
his questions but not listening to the answers."  

In February 2005, during a VA outpatient visit, the veteran 
was in the midst of receiving a steroid injection for his low 
back pain when he started feeling dizzy and nauseous, and 
passed out.  Ultimately, the physician concluded that the 
veteran had experienced a vaso-vagal episode (fainting due to 
an external stimulus trigger) due to the realization of being 
injected in his lumbar spine.  During his May 2008 hearing 
before the Board, the veteran indicated that his anxiety 
began approximately 2002, and he was diagnosed with 
psychiatric disorder at that time.  While the veteran 
testified that he felt his anxiety resulted from his service-
connected bilateral hearing loss, his service-connected back 
disorder, and/or from his bilateral knee conditions, he did 
not indicate that his diagnosing physician had related the 
anxiety disorder to service or to any of the cited medical 
conditions. 

2.  Analysis: Merits of the Claim

The record does not reflect, nor does the veteran assert, 
that his psychiatric disorder is directly related to service.  
Instead, the veteran argues that his anxiety resulted from 
the stress of dealing with his service-connected back 
disorder and service-connected bilateral hearing loss.  To 
that end, although there is a notation of acute adjustment 
disorder to basic training, there is no evidence of a chronic 
psychiatric disorder in service or at service separation, and 
no evidence that relates the veteran's current claimed 
psychiatric disorder directly to his military service or to 
any incident therein.  Accordingly, the preponderance of the 
evidence is against a finding of service connection for a 
psychiatric disorder on a direct basis.  

Additionally, at no time has the veteran asserted, nor does 
the record contain any evidence showing, that his psychiatric 
disorder is related to any other service-connected disorder 
besides his back disorder and/or bilateral hearing loss.  
Accordingly, the preponderance of the evidence is against a 
finding of service connection for a psychiatric disorder, as 
secondary to a service-connected disorder other than his back 
disorder and/or bilateral hearing loss.

After careful consideration, the Board concludes that the 
evidence of record also does not support a grant of service 
connection for a psychiatric disorder on a secondary basis as 
related to his back disorder and/or bilateral hearing loss.  
The veteran's VA outpatient treatment records indicate that 
he was previously diagnosed with anxiety disorder by a VA 
physician, and the anxiety disorder was noted as part of his 
"continuing diagnoses" throughout the record from 2002 
forward.  However, when the veteran indicated the source of 
his anxiety, none of those records indicate that the 
veteran's anxiety was related to an event in service, or the 
result of dealing with his service-connected back disorder 
and/or bilateral hearing loss.  Of those records where the 
veteran did specify the trigger issues, they mostly concerned 
family- or work-related issues (where the impact of physical 
disabilities on his employment were not also mentioned).  The 
June 1999 VA outpatient treatment record indicated that the 
veteran had anxiety over a new work assignment; the April 
2002 VA outpatient treatment record cited a fear of imminent 
surgery; the February 2003 VA outpatient treatment record 
noted that the veteran became anxious during treatment for a 
toenail infection, and during a February 2005 VA outpatient 
visit, the veteran experienced an anxiety episode so severe 
that it resulted in syncope, due to the realization of being 
injected with painkillers.  None of these records document 
that the veteran stated, or otherwise indicated, that his 
anxiety was related to his military service, or his service-
connected back disorder or service-connected bilateral 
hearing loss.  Said service-connected disorders are not 
mentioned in those records, and are not shown to have caused 
or aggravated his anxiety.

Ultimately, nothing in the record, to include those specific 
acute instances of anxiety manifestations discussed above, 
relates the anxiety disorder to the veteran's service-
connected back disorder or to his service-connected bilateral 
hearing loss.  Although the veteran has asserted that his VA 
physician related the anxiety to either his service-connected 
back disorder or his service-connected bilateral hearing 
loss, the record does not reflect that such a nexus was 
provided by a medical professional, and as a layperson 
without medical training, the veteran is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  See Espiritu, 2 Vet. App. at 494-95 
(1992); see also 38 C.F.R. § 3.159(a) (1).  

Because there is no competent medical evidence relating the 
veteran's psychiatric disorder to his military service, to 
his service-connected back disorder, or to his service-
connected bilateral hearing loss, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased Evaluation Claim

Generally with respect to increased evaluation claims, 
disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations 
do not require that all cases show all findings specified by 
the Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Specifically with respect to increased evaluation for hearing 
loss claims, evaluations of defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability resulting from service-
connected hearing loss, the Schedule establishes eleven 
levels of impaired efficiency, numerically designated from 
Level I to Level XI.  Level I represents essentially normal 
hearing acuity for VA compensation purposes, with hearing 
loss increasing with each level to the profound deafness 
represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII 
(2007).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a), (b).  

A.  Bilateral Hearing Loss

In this case, the veteran asserts that a compensable 
evaluation is warranted for his bilateral hearing loss.  
Specifically, he asserts that he has difficulty hearing 
others, especially in loud environments, and that people also 
have difficulty hearing him.  

1.  Evidence

Based on the veteran's July 2003 claim for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability, the RO inferred a claim for an 
increased evaluation for the veteran's bilateral hearing 
loss.  VA audio and ear disease examinations were conducted 
in October 2003.  At the time of the VA ear disease 
examination, the veteran reported difficulty hearing and 
understanding words in some places, especially where there 
was noise in the background.  At the VA audio examination, 
puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
20
LEFT
20
20
20
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
A fee-based audiological evaluation was conducted in July 
2005.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
65
75
LEFT
45
50
55
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  However, 
the fee-based examiner indicated that during the examination, 
the veteran acted very strangely, and coupled with the 
veteran's discomfort with the left headphone placement, and 
poor agreement between the puretone test results on the 
speech reception thresholds, the test results were not 
reliable, and that the veteran should be retested.  
Accordingly, an additional fee-based examination was 
conducted in September 2005.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
20
15
20
25
30

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  Critically, there was no evidence 
during the September 2005 fee-based examination that the 
veteran was uncooperative during the examination or that the 
results obtained therein were in any way unreliable.  During 
the veteran's May 2008 hearing before the Board, he indicated 
that he had trouble hearing other people, and with other 
people hearing him.  

2.  Analysis: Merits of the Claim

Initially, the Board notes that the results from the July 
2005 fee-based examination were deemed by the examiner to be 
invalid and unreliable; conversely, the veteran was 
considered to have been cooperative with, and the results 
were considered to be reliable, during both the October 2003 
VA audiological evaluation and September 2005 fee-based 
examination.  Accordingly, the Board cannot consider the July 
2005 fee-based examination results to be probative evidence 
in this case.  Moreover, with respect to 38 C.F.R. § 4.86(a), 
(b), discussed above, none the puretone threshold averages, 
as stated in the remaining audiological evaluations of record 
considered probative for VA rating purposes satisfy the 
regulatory requirements of 38 C.F.R. § 4.86 for a pattern of 
exceptional hearing impairment in either ear.  Therefore, 38 
C.F.R. § 4.86 does not apply in this case.

Based on the results of the probative audiological 
evaluations conducted in October 2003 and September 2005, a 
compensable evaluation for bilateral hearing loss is not 
warranted.  The October 2003 VA audiological evaluation 
reflects an average puretone decibel loss of 19 decibels in 
the right ear, with a word recognition percentage of 96 
percent, and an average puretone decibel loss of 29 decibels 
in the left ear, with a word recognition percentage of 98 
percent.  The September 2005 fee-based examination reflects 
an average puretone decibel loss of 21 decibels in the right 
ear, and 22 decibels in the left ear, with a word recognition 
percentage of 100 percent, bilaterally.  Using the rating 
criteria, both the October 2003 VA examination findings and 
the February 2008 VA examination findings result in Level I 
hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  
Applying Level I hearing acuity, bilaterally, to Table VII, 
the ultimate result is a noncompensable evaluation for 
hearing impairment.  38 C.F.R. § 4.85(h).  

Finally, the Board has also considered the issue of whether 
the veteran's bilateral hearing loss presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b).  Although evaluations in excess of that currently 
assigned may be provided for certain manifestations of 
bilateral hearing loss, the medical evidence reflects that 
those manifestations are not present in this case.  In this 
regard, the evidence does not show bilateral hearing loss 
that is more severe than that contemplated by the schedular 
rating criteria.  Moreover, the veteran has not asserted that 
his bilateral hearing loss, alone and separate from his other 
service-connected disorders, have made him unemployable.  
Therefore, in the absence of such factors, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met, and the 
RO's failure to consider or to document its consideration was 
not prejudicial to the veteran.

As there is no probative medical evidence of record showing 
that the veteran's bilateral hearing loss has been greater 
over the course of the appeal period, a compensable 
evaluation for bilateral hearing loss is not warranted.  38 
U.S.C.A. § 5107(b).  Although the veteran contends that his 
bilateral hearing loss is more severe, and therefore warrants 
a higher, compensable evaluation, the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  


ORDER

The appeal with respect to the issue of entitlement to 
service connection for a headache disorder is dismissed.

Service connection for hyperacusis is denied.

Service connection for vertigo is denied.

Service connection for a psychiatric disorder, claimed as 
anxiety and stress, is denied.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

In this case, the veteran has asserted that both his right 
knee disorder and left knee disorder are related on a 
secondary basis to his service-connected back disorder.  
Specifically, he argues that the shift in his gait and 
posture due to this back disorder symptoms has caused stress 
and trauma to his knees.  Two private opinions with respect 
to a relationship between both of the veteran's knee 
disorders and his back disorder, dated in May 2008 and June 
2008, exist in the record; an additional VA nexus opinion 
dated in October 2003 pertains solely with respect to the 
right knee disorder.  

The October 2003 VA examiner's opinion stated that he could 
find no connection between the two disorders based on the 
veteran's vague history of the origin of the right knee 
disorder symptomatology.  This opinion is not probative 
because it does not consider the clinical findings within the 
two years prior to the VA examination; it appears to rest 
solely on the veteran's statements.  Similarly, the June 2008 
private medical opinion is not probative because it indicated 
that the veteran's right knee pain and osteoarthritis could 
be secondary to his chronic back pain and injury, which had 
resulted in an altered gait pattern; a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2007); see 
also Morris v. West, 13 Vet. App. 94, 97 (1999).  Finally, 
the May 2008 private medical opinion indicated that the 
veteran's lumbar spine disorder caused the veteran to walk 
with an antalgic gait, causing stress on his lower 
extremities, ultimately resulting in a knee joint disorder 
that was related and secondary to his lumbar spine disorder.  
This opinion was based on the veteran's reported medical 
history, not on review of the veteran's documented medical 
history, which included evidence that the veteran had been a 
longtime marathon runner, and was noted on fee-based 
examination in July 2005 to have normal posture and gait. 

Based on the insufficiency of the objective medical opinions 
of record, the Board concludes that it has no choice but to 
remand the veteran's claims for service connection for a 
right knee disorder and left knee disorder for an additional 
medical examination and opinion based on the objective 
medical evidence of record, reliant upon current clinical 
findings, and inclusive of a complete rationale for any 
opinion expressed.  See 38 C.F.R. § 3.159(c) (4) (i); Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Additionally, as noted above, the evidence of record, to 
include the veteran's testimony at his May 2008 hearing 
before the Board, has led the Board to conclude that the 
veteran's claim for entitlement to service connection for 
nausea is more accurately characterized as entitlement to 
service connection for a gastrointestinal disorder, claimed 
as nausea, vomiting, and acid reflux, to include as secondary 
to medications prescribed for the veteran's service-connected 
back disorder.  As noted in the Introduction of this 
decision, the RO only considered the symptom of nausea in 
developing the veteran's claim; thus, further development is 
required.  Thus, remand is required so that the RO can 
consider the merits of the broader issue. 

Accordingly, the issues of entitlement to service connection 
for a gastrointestinal disorder, entitlement to service 
connection for a right knee disorder, and entitlement to 
service connection for a left knee disorder, are remanded for 
the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim for 
entitlement to service connection for a 
gastrointestinal disorder, claimed as 
nausea, vomiting, and acid reflux, to 
include as secondary to medications 
prescribed for the veteran's service-
connected back disorder.  Based on his 
response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claims.  The veteran 
must then be given an opportunity to 
respond.

2.  The RO must arrange for the veteran 
to undergo an appropriate VA 
examination(s) to determine the current 
existence and etiology of any 
gastrointestinal disorder found.  The 
claims file and a copy of this Remand 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished.  
Following a review of the service 
treatment records and postservice 
treatment records, the examiner should 
identify any gastrointestinal disorder 
found to be present and provide an 
opinion as to whether any diagnosed 
gastrointestinal disorder is related to 
the veteran's active duty service or to 
any currently service-connected 
disorder, to include medications 
prescribed for the veteran's service-
connected back disorder.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must arrange for the veteran 
to undergo an appropriate VA 
examination(s) to determine the current 
existence and etiology of any right 
and/or left knee disorder found.  The 
claims file and a copy of this Remand 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished.  
Following a review of the service 
treatment records and postservice 
treatment records, including the 
previous VA examinations of record, the 
examiner should identify any knee 
disorder(s) found to be present and 
provide an opinion as to whether any 
diagnosed right and/or left knee 
disorder is related to the veteran's 
active duty service or to any currently 
service-connected disorder, to include 
the veteran's service-connected back 
disorder.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.   The RO must notify the veteran 
that it is his responsibility to report 
for any examination(s) scheduled and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination(s), documentation must be 
obtained which shows that notice 
scheduling the examination(s) was sent 
to the last known address of record.  
It must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After all of the above actions have 
been completed, the RO must 
readjudicate the issue of entitlement 
to service connection for a 
gastrointestinal disorder, claimed as 
nausea, vomiting, and acid reflux, to 
include as secondary to medications 
prescribed for the veteran's service-
connected back disorder, as well as the 
issues of entitlement to service 
connection for a right knee disorder 
and entitlement to service connection 
for a left knee disorder.  
Consideration should be given to all 
evidence currently of record at the 
time of this Remand, and all evidence 
obtained in conjunction with the duty 
to assist letter(s) provided.  If any 
benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran 
and his representative must be afforded 
an opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


